Citation Nr: 1522386	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for hearing loss.

3.  Entitlement to service connection for Meniere's disease, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a skin condition, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a videoconference hearing with the undersigned in April 2014.  A transcript is of record.

At the hearing, the Veteran requested that the VA disregard his request for withdrawal contained within his statement, dated August 5, 2013.  The Veteran stated that he was advised by the RO that withdrawing the claim and pursuing a claim for an increased rating through the fully developed claims process would expedite the process.  Therefore, the same day he withdrew his appeal for an increased rating for hearing loss, he also filed a new claim for the exact same issue.  
Generally, a withdrawal request made after the case is transferred to the Board (as here) is effective upon release.  See 38 C.F.R. § 20.204.  However, in this case, given the Veteran's explanation that his request for withdrawal of the appeal was in error and had not yet been dismissed, the Board finds that the issue pertaining to the rating for the Veteran's hearing loss remains on appeal before the Board. 

Also at the hearing, the undersigned addressed the submission of additional evidence since the most recent adjudication of the claim in the April 2013 Statement of the Case.  Specifically, another VA hearing loss examination was conducted in September 2013.  As reflected in the hearing transcript, the Veteran was advised that a Supplemental Statement of the Case was not issued, but rather, a rating decision was issued regarding his hearing loss claim.  The Veteran then testified that he wished to waive consideration of the newly submitted evidence by the Agency of Original Jurisdiction, the RO.  Therefore, having received a waiver, the Board will proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems are considered to be part of the claims file and have been considered as part of the present appeal.

The issue of service connection for a skin condition, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal to the Board with regard to entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Prior to the September 3, 2013 VA examination, the Veteran had no worse than Level VIII auditory acuity in the right ear and Level I auditory acuity in the left ear.  On September 3, 2013, the Veteran demonstrated Level VII auditory acuity in the right ear, and Level VI auditory acuity in the left ear.

3.  The Veteran's Meniere's disease is not etiologically or causally related to active service, to include exposure to herbicides. 
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Prior to September 3, 2013, the criteria for a compensable rating for service-connected hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2014).

3.  From September 3, 2013, forward, the criteria for a rating of 30 percent, but no higher, for service-connected hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6100 (2014).

4.  The criteria for service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the appeal with regard to entitlement to an initial rating in excess of 10 percent for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they must be dismissed.


Increased Rating Claim

As discussed in the Introduction, the Veteran contends that a higher evaluation is warranted for his service-connected hearing loss.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Specifically relevant to hearing loss claims, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for bilateral hearing loss range from non compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  

Moreover, exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  An exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

Turning to the evidence of record, the Veteran underwent an audiological evaluation in January 2012.  He reported difficulty understanding speech, especially in noisy settings.  He also stated that he cannot hear the television without turning up the volume to the maximum setting.  He also had difficulty hearing people on the telephone, especially in his right ear. 

Audiogram results revealed puretone thresholds of 85, 80, 70, 70, 70, and 70 decibels in the right ear and 25, 30, 45, 60, 65, and 60 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  As such, puretone threshold averages in decibels were 72 in his right ear and 50 in his left ear.  The speech discrimination scores were 44 percent and 94 percent in the right and left ears, respectively.  
 
The audiogram findings show an exceptional pattern of hearing impairment in the right ear only.  The Veteran's right ear hearing loss will therefore be evaluated according to the provisions of 38 C.F.R. § 4.86(a) as well as the standard method.  38 C.F.R. §§ 4.85, 4.86(a).  However, the January 2012 audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(b) in either ear as the audiogram does not show puretone thresholds of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

Thus, applying 38 C.F.R. § 4.85, the January 2012 VA audiogram yielded a numerical designation of VIII in the right ear and I in the left ear under Table VI.  Entering the category designations into Table VII, a non compensable evaluation is for assignment under Diagnostic Code 6100.

However, as noted, the Board's analysis must continue as the Veteran's right ear test results qualify for consideration under the first alternate method for rating exceptional hearing loss set forth above.  38 C.F.R. § 4.86(a).  That method, utilizing Table VIa, yields a designation of Level VI in the right ear, which, when applied to the Level I hearing loss observed for the left ear, corresponds to a non compensable rating under Table VII.  38 C.F.R. § 4.85.  Thus, even when the Veteran's right ear is analyzed pursuant to 38 C.F.R. § 4.86(a), the disability rating for his bilateral hearing loss is the same as when the standard method under 38 C.F.R. § 4.85 is applied.    

The record also contains a private audiogram from May 2012.  Unfortunately, the evaluation is not adequate for VA evaluation purposes.  The report is not signed and therefore does not contain any credentials of the examiner.  Also, the speech discrimination scores were determined using the Northwestern University Auditory Test No. 6 (NU-6), rather than the Maryland CNC speech recognition test.  The provisions of 38 C.F.R. § 4.85(a) clearly state that "an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test."  Accordingly, the May 2012 audiological examination is inadequate for rating the severity of the Veteran's bilateral hearing loss for VA purposes and cannot be considered for rating purposes. 

In November 2012, the Veteran sought treatment at VA, indicating he had hearing trouble and wanted to be evaluated.  VA audiology records from December 2012 show the Veteran was diagnosed with moderate to moderately severe sensorineural hearing loss in the right ear and borderline to normal hearing through 500 Hertz in the left ear, then sloping to moderate to moderately severe hearing loss in the higher frequencies of 2000 through 8000 Hertz.  The specific results of an audiogram were not documented, but the audiologist recommended hearing aids.  Such hearing aids were provided to the Veteran in February 2013.

The Veteran was afforded another VA examination in September 2013.  He described difficulty hearing in most situations.  

Audiogram results revealed puretone thresholds of 30, 40, 50, 65, 65, and 70 decibels in the right ear and 90, 85, 60, 65, 80, and 70 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  As such, puretone threshold averages in decibels were 55 in his right ear and 73 in his left ear.  The speech discrimination scores were 52 percent and 94 percent in the right and left ears, respectively.  

The audiogram findings show exceptional patterns of hearing impairment in the left ear only.  The Veteran's left ear hearing loss will therefore be evaluated according to the provisions of 38 C.F.R. § 4.86(a) as well as the standard method.  38 C.F.R. §§ 4.85, 4.86(a).  However, the September 2013 audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(b) in either ear as the audiogram does not show puretone thresholds of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

Thus, applying 38 C.F.R. § 4.85, the September 2013 VA audiogram yielded a numerical designation of VII in the right ear and II in the left ear under Table VI.  Entering the category designations into Table VII, a 10 percent evaluation is for assignment under Diagnostic Code 6100.

Again, the Board's analysis must continue as the Veteran's left ear test results qualify for consideration under the first alternate method for rating exceptional hearing loss set forth above.  38 C.F.R. § 4.86(a).  That method, utilizing Table VIa, yields a designation of Level VI in the left ear, which, when applied to the Level VII hearing loss observed for the right ear, corresponds to a 30 percent rating under Table VII.  38 C.F.R. § 4.85.  

Based on these results, the Veteran's hearing loss warrants either a 10 percent rating under Table VII, or, when analyzed under the provision for exceptional patterns of hearing loss, a 30 percent rating is warranted.  Under 38 C.F.R. § 4.86, the rater is instructed to determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever result in the higher numeral, noting that each ear will be evaluated separately.

The Veteran also testified before the Board in April 2014, reporting difficulty hearing, especially in the right ear.  He also reported feeling embarrassed when he mistakenly repeated something another person has said because he cannot hear. 

Therefore, a review of the evidence shows that the Veteran's hearing loss did not meet the criteria for a compensable rating until the September 2013 VA audiogram.  
While the Veteran has reported difficulty hearing in various situations throughout the appeal period and identified the functional impact of the disability, such as needing to turn up the volume on the television and speaking loudly on the telephone, audiogram results prior to September 2013 do not support a compensable rating when Table VI or VIa are applied.  

Indeed, the January 2012 audiogram showed no worse than Level VIII hearing in the right ear (or Level VII when considered as an exceptional pattern of hearing) and no worse than Level I in the left ear.  However, the September 2013 VA audiogram showed Level VII hearing in the right ear and Level II hearing in the left ear, which resulted in a 10 percent evaluation under Table VI.  Considering the Veteran's exceptional pattern of hearing, the left ear was alternatively found to have Level VI hearing under Table VIa.  Accordingly, a 30 percent evaluation is warranted for the Veteran's hearing loss from September 3, 2013, forward.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that as a lay person the Veteran is competent to report symptoms such as difficulty hearing conversational speech, but is not competent, meaning medically trained and qualified, to report that his hearing acuity is of sufficient severity to warrant a specific percentage evaluation under VA's tables for rating hearing loss disabilities because such an opinion in considered to be a medically complex question (which requires medical training in evaluating hearing impairment and conducting audiometric testing, which the Veteran has not been shown to have).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, when evaluating the Veteran's bilateral hearing loss, the Board finds that, even after considering the effects of the disability on the Veteran's activities of daily living, a 30 percent rating, and no higher, is warranted from September 3, 2013, forward.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, Diagnostic Code 6100; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Lendenmann, 3 Vet. App. at 349.  
   
The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral hearing loss.  38 C.F.R. § 4.1, 4.2; Schafrath , 1 Vet. App. at 595.  The Veteran's reports of Meniere's disease are discussed in more detail below in the context of his service connection claim for such symptoms.  

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects the Veteran has not been found to be unable to maintain substantially gainful employment solely because of his service-connected bilateral hearing loss.  To the contrary, the evidence shows that while the Veteran may have difficulty hearing in various situations, he is not unemployable, especially in light of the proper use of amplification.  As such, the Board finds that Rice is inapplicable in this case.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  The Veteran's description of an inability to hear has been measured according to puretone averages and speech discrimination.  Moreover, the Board has specifically considered the functional effect of his hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007).  Indeed, the Veteran's main symptom is difficulty hearing speech, which is contemplated by the rating criteria.  Simply stated, while the Veteran may, in fact, have some problems hearing conversations well or need to increase the volume on his television, these types of problems are contemplated by the rating code that measures hearing acuity.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in granting a staged higher rating, the criteria for higher schedular ratings were considered, and the rating assigned was upheld or increased because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Service Connection

The Veteran contends that he has Meniere's disease as a result of service, to include exposure to herbicides in Vietnam.  Moreover, the Veteran has described an incident in which he was loading cargo and the vessel was under attack.  He testified that the ramp and doors were closing but the guns were extremely loud.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  
   
First, regarding the Veteran's contention that his Meniere's disease is a result of exposure to herbicides in Vietnam, the Board notes that the Veteran's personnel records show foreign service in Vietnam from February 1968 to February 1969.  
He is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  However, the Veteran's currently diagnosed Meniere's disease is not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  See 38 C.F.R. § 3.309(e).  As a result, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection for the Veteran's Meniere's disease.  See 38 C.F.R. §§ 3.307, 3.309. 

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee, 34 F.3d at 1039.  Unfortunately, the evidence does not show that the Veteran's Meniere's disease is related to active service.

Service treatment records show the Veteran complained once during service of dizzy spells in December 1967.  The Veteran reported that his dizzy spells began when he had hepatitis.  Remaining service treatment records are absent any further complaints of dizziness.  Indeed, in his July 1969 Report of Medical History, the Veteran not only denied any ear, nose, or throat trouble, but he also specifically denied any dizziness or fainting spells.  On that document, the physician's summary indicated that the Veteran had hepatitis four years prior, which would be in approximately 1965, before the Veteran entered service.  The physician further noted the condition was non-symptomatic.  Indeed, the July 1969 separation examination found the Veteran's ears and neurologic system to be clinically normal.  Furthermore, the Veteran's entrance examination does not note Meniere's disease.  Instead, the ears and neurologic system was clinically normal, just as they were at the time of separation. 

Turning to post-service treatment, the Veteran testified that he continued to experience dizziness after service.  

Private treatment from "Dr. C.L." shows the Veteran complained of dizziness in May 1985.  The record notes "actually real true vertigo."  The Veteran indicated his symptoms had occurred for two hours that morning.  The record also notes that the Veteran had "a few episodes in the past but this time it has been coming and going for one month and each time it gets worse."  The Veteran returned for additional treatment in June, and again reported occasional dizziness.  The Veteran returned to Dr. C.L. in November 1996, and an exploration of the right ear was later performed to rule out right perilymph fistula.  The Veteran again reported intermittent dizziness in 2003.  Therefore, a review of Dr. C.L.'s records show the Veteran first reported dizziness in 1985 and continued to seek treatment for symptoms for several years thereafter.  However, there is no reference to any in-service occurrence of dizziness or Meniere's disease within these treatment records.  

Indeed, in filing his claim for service connection, the Veteran himself indicated that his Meniere's disease began in May 1985.

The record also reflects private treatment from February 2006 from "Dr. J.C." in which the Veteran reported "Meniere's disease in the past."  Dr. J.C. provided no further discussion of the Meniere's disease, to include attributing any symptomatology to service.  

Based on his reported symptoms, however, the Veteran was afforded a VA examination in June 2012.  The examiner acknowledged the Veteran's current symptoms of dizziness and explained that his symptoms indeed appeared to worsen after separation from service.  The examiner noted mild in-service hearing loss at high frequencies as well as the single episode of dizziness in December 1967.  However, the examiner emphasized that the Veteran's service treatment records did not show persistent dizziness, with the Veteran having no such symptoms at separation.  Indeed, the examiner noted the Veteran's first treatment for dizziness was in 1985.  The examiner also stated that the dizziness was exacerbated since service, requiring surgery almost twenty years after the Veteran left the military.  Therefore, based on a review of the claims file, the examiner determined that the Veteran's Meniere's disease was less likely as not due to military service.  

Based on the foregoing, the Board finds the most probative evidence of record does not reflect a nexus between an in-service incurrence and the Veteran's current Meniere's disease.  Although the Veteran later asserted his Meniere's disease began after a gunfight, the evidence shows that the Veteran first reported dizziness occurring after he had hepatitis, prior to service.  Moreover, the Veteran specifically denied dizziness in his July 1969 Report of Medical history, and other statements (such as post-service treatment, and even the claims form filed by the Veteran) show that he did not receive treatment for Meniere's disease until 1985, approximately fifteen years after separation.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, the June 2012 examiner also provided a negative nexus opinion, finding that the Veteran's Meniere's disease was less likely than not due to service.  

The Board acknowledges the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge, such as feeling dizzy.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau , 492 F.3d at 1377.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for Meniere's disease, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2011 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, personnel records, private treatment records, VA treatment records, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran testified about his hearing examination, stating he felt that the examiner thought the Veteran was "putting on or something."  However, the Board finds the January 2012 VA audio examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the remaining examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

The Board also notes that early in the claims file, the Veteran references a "Dr. J.F." as a treatment provider.  However, an April 2011 Report of Contact shows that the Veteran specifically indicated that Dr. J.F. did not have information on the contentions contained in the current appeal, to include the claimed hearing loss, vertigo, and Meniere's disease.  

Additionally, the Veteran testified at a hearing before the Board in April 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

Entitlement to an initial compensable rating for hearing loss prior to September 3, 2013, is denied.

A 30 percent rating for hearing loss is granted from September 3, 2013, forward, subject to the regulations governing the award of monetary benefits.  

Entitlement to service connection for Meniere's disease is denied.


REMAND

The Veteran was diagnosed with atopic dermatitis at the June 2012 VA skin examination.  Indeed, the Veteran testified that he first experienced rash symptoms shortly after returning from Vietnam.  The Veteran's wife also testified that she was married to the Veteran before he went to Vietnam and he did not have a skin condition.  She indicated the Veteran's condition has worsened over time, spreading from his wrist to his palms and up over his eye. 

After reviewing the claims file, in a July 2012 addendum opinion, the examiner stated that the Veteran's current atopic dermatitis was less likely than not related to service.  The examiner stated that the Veteran was treated in September 1968 for tinea pedis and ringworm and there was no evidence of either condition upon examination in July 2012.  Indeed, the Veteran's service treatment records show he complained of a rash on his feet in September 1968 and was treated for ringworm.  

However, the Veteran was also treated for tinea pedis in January 1968 and for a rash on his buttocks in November 1968.  In November 1968, an impression of tinea corporis and tinea pedis was noted.  The July 2012 addendum only addresses the September 1968 treatment, which would not include treatment for tinea corporis.  Tinea corporis is tinea involving glabrous skin areas other than the hands and feet.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1929 (32st Ed. 2012).  Moreover, tinea is defined as any of the various dermatophytoses of humans, and popularly called ringworm.  Id.  Therefore, an addendum opinion is needed to address all of the Veteran's in-service treatment for skin conditions, including consideration of tinea corporis.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the June 2012 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's dermatitis began during or is otherwise linked to active service, with specific consideration of January 1968, September 1968 and November 1968 treatment for skin rashes during service.  See discussion above.

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


